Motion to Stay Denied; Petition for Writ of Mandamus Denied and Opinion
filed July 26, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00282-CV



                      IN RE BASIM MOUSILLI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-49635

                         MEMORANDUM OPINION

      On Friday, May 21, 2021, relator Basim Mousilli filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. The petition was amended on June 4, 2021, and an emergency motion
to stay was filed seeking a stay of trial, set for August 23, 2021. In the petition,
relator asks this Court to compel the Honorable Linda Marie Dunson, presiding
judge of the 309th District Court of Harris County, to vacate the order signed
February 25, 2021, disqualifying Lema Barazi as counsel for relator pursuant to
Rule 3.08. See Tex. Disciplinary R. Prof. Conduct 3.08.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.



                                      PER CURIAM


Panel consists of Justices Bourliot, Poissant and Wilson.




                                         2